Monks, C. J.
The only reason urged for a reversal of this cause by appellant is that the finding of the court was contrary to the evidence. The correctness of this contention cannot be determined if the evidence is not in the record. The bill of exceptions does not contain the evidence, but refers to the same as “filed herewith.” It is settled that under such conditions, the evidence is not in the record. Elliott’s App. Proc., sections 821, 822; City of Alexandria v. Cutler, 139 Ind. 568, and cases cited; Garrett v. State, 149 Ind. 264, 265.
Judgment affirmed.